DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on February 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 2, 3, 5,11,13 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kim (US Pub. No.: US 2019/0166325 A1).
	Regarding claim 1, Kim discloses a solid state imaging element (Para 59; CMOS image sensor) comprising:
        a successive approximation type analog-digital conversion circuit ( Para 32; SAR ADC-successive approximation register (SAR) analog-digital-converter) converting an analog pixel signal received from a pixel of a pixel array portion to a digital code;
 and
       a first noise detection circuit (Para 32; comparator 210 within SAR AD; it is well known in the art that comparator in AD detects and reduces reset noise) connected to a DAC (Digital to Analog Converter) output node inside the successive approximation type analog-digital conversion circuit (Fig. 2;  Para 32-39; wherein the comparator is connected to C-DAC 240 wherein C-DAC 240 can generate reference voltage ) and detecting power noise supplied to the pixel of the pixel array portion to output a detection result to the DAC ( Para 32-39; The storage circuit 220 may store the comparison result value from the comparator 210 and output the comparison result value as an analog-digital conversion value D.sub.PIX. The SAR control logic circuit 230 may receive the comparison result values from the comparator 210 and the storage circuit 220, and output a control signal according to a predetermined SAR logic. The C-DAC 240 may receive the control signal from the SAR control logic circuit 230, generate a reference voltage according to the control signal from the SAR control logic 230, and output the reference voltage V.sub.DAC to the comparator 210. Para 36; Under the control signal from the SAR control logic circuit 230, the reference voltage may be changed up to a binary weighted voltage corresponding to a bit typed variable n used for the analog-digital conversion. Therefore, the C-DAC 240 may output the reference voltage with a reference voltage value close to the value of the pixel signal. ) .

Regarding claim 2, Kim discloses  the solid state imaging element according to claim 1, further comprising a plurality of the successive approximation type analog-digital conversion circuits (Para 29;; a plurality of SAR ADCs), wherein

    the first noise detection circuit is connected to the successive approximation type analog-digital conversion circuits (Fig. 2; wherein comparator 210 is connected to SAR control logic circuit), and

        a separation element  (Fig. 2; Para 35; C-DAC 240 includs a capacitor array and switches SWs and they are located between comparator and SAR control logic circuit which is part of analog-digital conversion circuits ) is provided between the first noise detection circuit and each of the successive approximation type analog-digital conversion circuits.
	Regarding claim 3, Kim discloses the solid state imaging element according to claim 2, wherein the separation element is a capacity element (Para 35-36; capacitor array).



         wherein the first noise detection circuit controls at least one 

	Regarding claim 11,  Kim discloses an electronic apparatus (Para 59; CMOS image sensor) comprising:

a successive approximation type analog-digital conversion circuit  (Para 32; SAR ADC-successive approximation register (SAR) analog-digital-converter ) converting an analog pixel signal received from a pixel of a pixel array portion to a digital code; and

a first noise detection circuit  (Para 32; comparator 210 within SAR AD; it is well known in the art that comparator in AD detects and reduces reset noise ) connected to a DAC (Digital to Analog Converter) output node of the successive approximation type analog-digital conversion circuit  (Fig. 2;  Para 32-39; wherein the comparator is connected to C-DAC 240 wherein C-DAC 240 can generate reference voltage ) and detecting power noise supplied to the pixel of the pixel array portion to output a detection result to the DAC (Para 32-39; The storage circuit 220 may store the comparison result value from the comparator 210 and output the comparison result value as an analog-digital conversion value D.sub.PIX. The SAR control logic circuit 230 may receive the comparison result values from the comparator 210 and the storage circuit 220, and output a control signal according to a predetermined SAR logic. The C-DAC 240 may receive the control signal from the SAR control logic circuit 230, generate a reference voltage according to the control signal from the SAR control logic circuit 230, and output the reference voltage V.sub.DAC to the comparator 210. Para 36; Under the control signal from the SAR control logic circuit 230, the reference voltage may be changed up to a binary weighted voltage corresponding to a bit typed variable n used for the analog-digital conversion. Therefore, the C-DAC 240 may output the reference voltage with a reference voltage value close to the value of the pixel signal.).
	Regarding claim 13, Kim discloses a power noise correction method comprising detecting power noise supplied to a pixel of a pixel array portion and outputting a detection result to a successive approximation type analog-digital conversion circuit (Para 32-39; comparator 210 within SAR AD; it is well known in the art that comparator The SAR control logic circuit 230 may receive the comparison result values from the comparator 210 and the storage circuit 220, and output a control signal according to a predetermined SAR logic. The C-DAC 240 may receive the control signal from the SAR control logic circuit 230, generate a reference voltage according to the control signal from the SAR control logic circuit 230, and output the reference voltage V.sub.DAC to the comparator 210. Para 36; Under the control signal from the SAR control logic circuit 230, the reference voltage may be changed up to a binary weighted voltage corresponding to a bit typed variable n used for the analog-digital conversion. Therefore, the C-DAC 240 may output the reference voltage with a reference voltage value close to the value of the pixel signal.) , the successive approximation type analog-digital conversion circuit converting an analog pixel signal received from the pixel of the pixel array portion to a digital code (Para 32; SAR ADC-successive approximation register (SAR) analog-digital-converter).

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by Thompson et al. (US Pub. No.: US 2019/0082132 A1).
	Regarding claim 13, Thompson discloses a power noise correction method comprising detecting power noise supplied to a pixel of a pixel array portion and outputting a detection result (Fig. 3; Para 24-28;  the first detector A and the second detector B then measure the amount of charge corresponding to the reset value and reset pixel noise. At the end of the integration period; wherein the results are output to ADC (successive approximation )  to a successive approximation type analog-digital conversion circuit (Fig. 3; Para 24; time-of-flight image sensor 10 ; At the beginning of each integration period, the charge on each pixel of the pixel array 202 is reset. The first detector A and the second detector B then measure the amount of charge corresponding to the reset value and reset pixel noise. At the end of the integration period, the first detector A and the second detector B measure the amount of charge corresponding to the illuminated value and reset pixel noise. Subtraction of these two samples removes both the reset value and reset pixel noise, leaving only the illuminated value.  ) , the successive approximation type analog-digital conversion circuit  ( Para 29-38;   analog-to-digital converters 210A and 210B; converting the amplified pixel signal into a first digital pixel signal and a second digital pixel signal at the first analog-to-digital .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No.: US 2019/0166325 A1), in view of Lee et al.  (US Pub. No.: US 2018/0295301 A1).
	Regarding claim 4, Kim does not disclose the solid state imaging element according to claim 2, wherein the separation element is a variable capacity element.
	Lee discloses variable capacity element （Para100; adjust variable capacitance of capacitor）
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have variable capacitor as disclosed in .
4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No.: US 2019/0166325 A1), in view of Thompson et al. (US Pub. No.: US 2019/0082132 A1).
	Regarding claim 12, Kim does not disclose the electronic apparatus according to claim 11, wherein the electronic apparatus is an indirect ToF type image sensor.
	Thompson et al. discloses the electronic apparatus is an indirect ToF type image sensor (Para 15; time-of-flight image sensor 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have ToF type of image sensor as disclosed in Thompson to utilize the system as disclosed in Kim in order to further measure object distance more accurately and reduce error and noise when playing video game. 
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
             The following is a statement of reasons for the indication of allowable subject matter:


	Claims 7-10 are objected to as being dependent from claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/XI WANG/           Primary Examiner, Art Unit 2696